Justice Murray
delivered the opinion of the' Court. This was an action brought by Lennard, the plaintiff in the Court below,'upon the following written agreement. “This is to certify that Thomas Lennard is to have ninety dollars per month as long as he works for toe, payable monthly from this date, May 10th, 1850, one year from date. Sebastian Vischer.” The plaintiff alleged an indebtedness of $720, arising from said contract. The defendant set up the board of the plaintiff, and money paid on account, by way of set-off. Upon the trial of the cause in the Court below, the defendant proved, by way of set-off, that the plaintiff had received some $200 on account of his services, and had boarded with the plaintiff for a period of eight months; and that said board was worth $11 per week. The plaintiff then introduced testimony to prove that his services were worth $150 per month without, or $90 with board, which testimony was excepted to. A judgment was rendered for the plaintiff for $500. From this judgment the defendant appealed.
Parol evidence cannot be admitted to alter or vary the terms of a written contract. It is contended that the evidence admitted in the present case did not have the effect to alter or vary, but only to explain the terms of the contract. The intention of the parties seems to have been expressed with sufficient certainty, and it does not require the light of surrounding circumstances to arrive at their meaning. The current rate of wages was a matter of no consequence, so long as the parties had stipulated for a specific sum. The fact that the plaintiff’s services were worth *39more than $90 per month did not warrant the Court, in the face of a direct contract, in presuming that board was included.
Judgment reversed and new trial ordered.